Citation Nr: 0021421	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability manifested by nausea, 
weakness and/or bruising; and a genitourinary disorder, to 
include urinary tract infection or shrinking, bladder 
infection, bladder outlet obstruction, and impotence, as a 
result of VA medical care.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant had active service from June 1971 to March 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied entitlement to 
benefits under 38 U.S.C.A. § 1151 (West 1991) for peripheral 
neuropathy, urinary tract shrinking, bladder infection, 
impotence, weakness, and bruising, claimed to be the result 
of VA medical care.  Pursuant to a Board remand in April 
1998, the veteran underwent a VA neurological examination.  
Shortly thereafter, the RO granted compensation under 
38 U.S.C.A. § 1151 for peripheral neuropathy, and continued 
the denial of compensation for nausea, weakness and/or 
bruising; and a genitourinary disorder, to include urinary 
tract infection or shrinking, bladder infection, bladder 
outlet obstruction, and impotence, as a result of VA medical 
care. 


FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran has 
Hepatitis B or any other chronic disability manifested by 
nausea, weakness or bruising due to VA medical treatment or 
failure of VA to provide the appropriate treatment.

2.  There is no medical evidence to show that the veteran has 
a current genitourinary tract disorder, including bladder 
outlet obstruction, bladder infection, or impotence, due to 
VA medical treatment. 



CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disability manifested by nausea, weakness and/or bruising; or 
for a genitourinary disorder, to include urinary tract 
infection or shrinking, bladder infection, bladder outlet 
obstruction, and impotence as a result of VA medical care.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has nausea, 
weakness and bruising; and genitourinary disorders, to 
include urinary tract infection or shrinking, bladder 
infection, bladder outlet obstruction, and impotence, either 
as a result of VA medical care, or due to the failure of VA 
to provide the appropriate treatment.  

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2) (1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); VAOPGCPREC 40-97 
(1997).  Since the veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Thus, to establish a well grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his condition prior to 
and after the relevant VA medical treatment are compared; 
and, (2) that the additional disability occurred as the 
result of the VA hospitalization or surgical treatment, 
irrespective of fault.

Pursuant to the Board's April 1998 remand, the RO obtained 
additional VA treatment records, including a voluminous 
outpatient clinic file, dated from 1989 through December 
1996; additional VA outpatient treatment records dated 
through March 1998; and, a report of a VA examination 
conducted in September 1998.  There is no reference to 
additional clinical records, nor does the veteran contend 
that he received any other relevant treatment for which 
clinical records are available.  

Factual background

VA outpatient records reflect that in March 1990, the veteran 
sought VA treatment for an acute onset of rectal bleeding.  
Laboratory examinations disclosed Human Immunodeficiency 
Virus (HIV) infection.  The veteran was offered treatment, 
including with AZT (zidovudine, a medication used to treat 
HIV infection), and the veteran began medication therapy with 
AZT in late 1990.  He remained on AZT and Bactrim through 
August 1992, when he agreed to participate in a study of the 
use of Stavudine in HIV treatment.  

In February 1994, the veteran submitted a claim for benefits, 
stating that he began to stumble and fall while taking 
Stavudine, and that he had developed neuropathy.  As noted in 
the introduction, by rating decision issued in February 2000, 
the veteran was awarded compensation under 38 U.S.C.A. § 1151 
for peripheral neuropathy of the lower extremities.  

By a statement submitted in October 1996, the veteran 
contended that he also had "secondary" nausea, weakness, 
and bruising as a result of VA medical treatment.  He further 
contended that treatment for peripheral neuropathy had 
resulted in shrinkage of the urinary tract, bladder 
infection, and impotence.  Following the Board's April 1998 
remand, the veteran submitted a statement clarifying his 
claim in June 1998.  In the June 1998 statement, the veteran 
contended that weakness and nausea were manifestations of 
Hepatitis B, which he believed he had contracted some time 
during the study.  

As to the genitourinary symptoms, the veteran specifically 
stated, "Urinary tract shrinking, bladder infection and 
impotence were not caused by the "study drug", Stavudine 
(D4t).  They were the direct results of V.A. doctors 
overlooking my problems and allowing these conditions to 
worsen due to lack of treatment."  In particular, as to the 
genitourinary tract symptoms, the veteran stated that urine 
backing up into his bladder caused a bladder infection which 
was very painful.  He further stated that referral for 
urology evaluation required more than seven months, and the 
recommended treatment was ineffective.  The veteran contended 
that he finally obtained some relief and decrease in symptoms 
when a physician outside VA suggested to the veteran that he 
take two Bactrim for five days.


Analysis of Evidence

1. Claim for Compensation for Disability Manifested by 
Nausea, Weakness, and/ or Bruising 

Laboratory examinations conducted in August 1992, as part of 
the pre-evaluation for participation in a study of the use of 
Stavudine, disclosed that the veteran had positive results 
for anti-HBc.  The Board notes, for purposes of reference 
only, and without reliance thereon, that HBc is the 
abbreviation for "Hepatitis B core antigen," and that 
antibodies to Hepatitis B core antigen (anti-HBc) appear in 
the blood of infected individuals.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 752, 753 (27th ed. 1988).  Thus, 
laboratory examination disclosed that the veteran incurred 
Hepatitis B prior to August 1992.  

Although the veteran contends that he had weakness and nausea 
during the period of relevant VA treatment as a result of 
Hepatitis B, there is no allegation that any VA treatment 
prior to August 1992 caused or aggravated Hepatitis B, nor 
does the evidence of record suggest that such an allegation 
is plausible.  Further, there is no medical evidence or 
opinion that VA treatment in August 1992 or thereafter caused 
or aggravated Hepatitis B.  

The Board further notes that, through the course of the more 
than six years of VA treatment relevant to this appeal, the 
veteran experienced several acute episodes of nausea and 
vomiting.  However, the medical evidence reflects that these 
episodes were generally acute or self-limiting.  At times, 
"intermittent dyspepsia" was noted, including in June 1994.  
However, the clinical records do not include an opinion as to 
the etiology of the intermittent stomach discomfort.  
Gastrointestinal complaints were again noted in December 
1994, and thought possibly related to consumption of 
alcoholic beverages at that time.   There is no medical 
evidence to show that VA treatment caused an additional 
disability manifested by nausea, weakness or bruising.

The most recent medical evidence of record similarly reflects 
episodic nausea, with complaints followed by periods of 
several months without complaints of nausea. It is apparent 
that the veteran's nausea and weakness were coincident with, 
rather than due to, VA medical treatment.  In any event, 
there is no medical evidence or opinion to indicate that the 
veteran developed an additional disability manifested by such 
symptoms as the result of VA treatment.
 
The veteran further contends that the weakness and nausea due 
to Hepatitis B should be considered "additional disability" 
and should be compensated under 38 U.S.C.A. § 1151 because 
the providers of the VA medical treatment should have timely 
noted and appropriately treated these symptoms.  However, as 
noted above, such symptoms were acute and transitory; there 
is no medical evidence to show that he developed additional 
disability, within the meaning of the cited legal authority, 
as the result of VA treatment.  As to whether nausea and 
weakness are related to Hepatitis B as contended by the 
veteran, even if true, the medical evidence does not show 
that the veteran developed Hepatitis B, or any additional 
disability associated with Hepatitis B, due to VA treatment 
or a failure to treat.  While there is a notation in 1997 
that the veteran was informed that his laboratory tests were 
positive for past infection with Hepatitis B, the Board does 
not interpret the notation of this information as supporting 
the veteran's contention that he incurred Hepatitis B during 
VA treatment, or as supporting his assertion that appropriate 
VA treatment might have reduced symptoms of Hepatitis B or 
prevented his developing additional disability.  The fact 
that laboratory examinations in August 1992 disclosed that 
the veteran had incurred Hepatitis B at some time in the past 
does not in any manner support a finding that hepatitis was 
caused by VA treatment, or that the veteran developed 
"additional disability" due to a failure to appropriately 
treat Hepatitis B, HIV, or any other disorder.  

In the absence of competent evidence to show that the veteran 
has Hepatitis B or some other chronic disability manifested 
by nausea, weakness or bruising due to VA medical treatment 
or failure of VA to provide the appropriate treatment, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
must be denied as not well grounded. 
The Board has considered the veteran's statements in support 
of his claims but,  being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 
 
The veteran has been notified, including by the Board's April 
1998 remand and in a February 2000 supplemental statement of 
the case, of the requirements for a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for any symptom, to include 
weakness or nausea.  The veteran has not submitted or 
identified any additional clinical records which might serve 
to support this portion of his claim.  The Board concludes 
that he veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability manifested by nausea, weakness, and/or bruising 
due to VA medical treatment.  

2.  Claim for Compensation for Genitourinary Tract Disorders

The veteran contends that a physician outside VA told him to 
treat his genitourinary disorder with Bactrim, taken twice a 
day, for five days.  The veteran does not indicate that any 
written clinical records would be available from this 
"outside" physician.  Specifically, the veteran merely 
states that he talked with the physician who gave him this 
advice; the veteran did not indicate that he sought formal 
treatment from that physician or that any clinical records 
were written.  Thus, remand to obtain these records is not 
required.

VA clinical treatment records reflect that an antibiotic, 
Bactrim, was added to the veteran's medication regimen in 
early 1991.  The clinical records, including specific 
notations in February 1993, October 1993, and December 1993, 
reflect that Bactrim was prescribed, in amounts varying 
Bactrim DS (Double Strength), one tablet twice daily, to one 
tablet three times a week.  Bactrim was discontinued in 
December 1993, but was re-started in September 1994, three 
tablets per week.  Notations in October 1994, November 1994, 
May 1995, February 1996, and September 1996, reflect that the 
veteran continued to received Bactrim, and that the does was 
increased to one tablet daily.  In October 1996, the Bactrim 
was discontinued.  
The medical evidence reflects that in February 1993 the 
veteran complained of "long-standing sexual dysfunction."  
The veteran reported at that time that he had experienced a 
gradual decrease in penile sensitivity and a decreased 
ability to reach orgasm over the past several years.  The 
physician assigned a general diagnosis of sexual dysfunction.

In May 1995, the veteran reported increased frequency of 
urination.  There was no blockage of urethra on straight 
catheterization, and the urine was clear.  There was no 
abnormality of the prostate.  In January 1996, the veteran 
reported decreased force of stream of urine, dribbling, 
straining, nocturia.  The veteran reported that he believed 
the bladder symptoms were related to use of Elavil 
(amitriptyline), which he had stopped taking about one year 
earlier.  Bladder outlet obstruction was diagnosed.  Cardura 
was prescribed for those symptoms.  An April 1996 treatment 
noted reflects that the veteran reported moderate improvement 
in bladder outlet obstruction symptoms on Cardura, and he 
elected to continue taking that medication rather than 
attempting to pursue alternative treatment possibilities.  

In December 1996, laboratory assessment of the veteran's 
testosterone level was conducted to determine whether that 
might be a factor in complaints of impotence.  No abnormality 
was disclosed.  In April 1997, the veteran reported a slight 
improvement in the bladder obstruction symptoms, and reported 
that he had good nocturnal erections, although he remained 
slow to orgasm.   

In June 1997, the veteran reported penile numbness for six or 
seven years, as well as loss of libido.  The examiner 
concluded that there might be a psychogenic component to the 
loss of libido.

There is no medical evidence establishing that a bladder 
infection or urinary tract infection was attributed to VA 
treatment.  The veteran has been evaluated for problems 
associated with impotence and bladder outlet obstruction 
syndrome, but the medical evidence does not establish that 
either disorder is etiologically related to VA medical 
treatment.  

The medical evidence does reflect that the veteran reported 
his belief that use of Elavil to treat peripheral neuropathy 
had caused his urinary tract obstruction symptoms, but the 
report does not in any way indicate that the clinician 
accepted or agreed with that belief as to the etiology of the 
symptoms.  As a layman, the veteran is not competent to 
provide evidence requiring medical expertise.  Espiritu, 
supra.

In the absence of medical opinion or evidence that the 
veteran has a genitourinary disorder due to VA treatment, the 
Board finds that the claim is not well-grounded.  As noted 
above, the veteran has been informed as to the types of 
evidence required to establish a well-grounded claim, and has 
not submitted or identified any medical information which 
might well-ground the claim.  As the claim is not well-
grounded, the duty to assist has not attached. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a disability 
manifested by nausea, weakness, and/or bruising; and a 
genitourinary disorder, to include urinary tract infection or 
shrinking, bladder infection, bladder outlet obstruction, and 
impotence, claimed as due to or the result of VA medical 
care, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

